ORDER
PER CURIAM.
Ronald Burston (Movant) appeals the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. In his sole point on appeal, Movant asserts that counsel rendered ineffective assistance by fail*484ing to inform Movant of a four-year sentence plea offer. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).